Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 3, 2021, with respect to the rejections of Claims 1-15 under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicants first allege that the present invention is patent eligible because it is not directed towards an abstract idea, specifically alleging that the present claims cannot be performed in the human mind and also do not involve managing human activity, e.g. see pgs. 17-23 of Remarks – Examiner disagrees.
Firstly, Examiner notes that, as will be detailed below, the present invention is no longer characterized as being directed towards a mental process, and hence any arguments regarding this characterization are moot.  Furthermore, the newly amended calculation steps represent, at most, the abstract idea of a mathematical concept because they recite mathematical calculations.  Additionally, Examiner maintains the assertion that the present invention is directed towards a certain method of organizing human activities because the process as a whole is nonetheless directed towards steps a neurologist should follow when diagnosing a patient.  The fact that the claims now recite an “automated” system for performing the diagnosis does not 
Furthermore, regarding Applicants assertion that the October 2019 Update does not permit Examiner’s characterization of the abstract idea, Examiner notes that the October 2019 Update explicitly states “For additional examples relating to managing human behavior, see MPEP 2106.04(a)(2)(II)(C),” and MPEP 2106.04(a)(2)(II)(C) specifically lists “a mental process a neurologist should follow when testing a patient for nervous system malfunctions” as an example of managing personal behavior.  
Examiner also asserts that the fact that the intended user of the present invention does not change the fact that the invention is directed towards the abstract idea of organizing human activity.  That is, the present invention is not patent eligible merely because it is intended to be used by a patient rather than a neurologist.
Applicants further allege that the present invention is integrated into a practical application, specifically that the present invention represents an improvement in a technical field, e.g. see pgs. 23-27 of Remarks – Examiner disagrees.
Examiner firstly notes that although the present Specification discloses that “it is possible to accurately evaluate memory” “by analyzing a series of actions in which people memorize body information and input the body information” in paragraphs [0038]-[0039], there is no disclosure that the accuracy is improved over existing/conventional systems for diagnosing dementia.  Furthermore, there are no details present regarding what the actual analysis 
For the aforementioned reasons, Claims 1-15 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed November 3, 2021, with respect to the rejections of Claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of Claims 1-15 under 35 U.S.C. 103 have been withdrawn for the following reasons.
The following represents the closest prior art references to the present Claims with regards to concerns under 35 U.S.C. 103, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
Dougherty (Pub. No. US 2009/0287064) teaches a computerized system that evaluates a user’s memory via administering a test to a user which evaluates the user’s ability to memorize certain items, and further may track the timing of each of the submitted answers to the test.  However, Dougherty does not teach determining a single, let alone multiple error ratios for the user, does not teach a determining an action pattern for the user, calculating first, second, and third evaluation values, determining a comprehensive evaluation based on the errors and 
Ashford (Pub. No. US 2011/0236864) teaches a system for evaluating a user’s memory that tracks incorrect responses and generates an error rate, wherein the aforementioned data elements, given the broadest reasonable interpretation, may be interpreted as an error pattern, and an evaluation value.  However, Ashford does not teach determining multiple error patterns for different time periods, determining an action pattern, determining an evaluation value based on a difference between a first and second evaluation value, determining a comprehensive evaluation based on the error pattern and the third evaluation value, and further does not teach determining the cognitive function of the user based on the comprehensive evaluation.
For the aforementioned reasons, the previous grounds of rejection of Claims 1-15 under 35 U.S.C. 103 are withdrawn.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 11, Claims 1 and 11 recite “the third evaluation pattern” in the step of calculating the comprehensive evlaution.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, Examiner will interpret this limitation as “the third evaluation value.”  Appropriate correction is required.

Dependent Claims 2-10 and 12-15 are similarly rejected under 35 U.S.C. 112(b) due to their dependence from independent Claims 1 and 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
Claims 1-15 are within the four statutory categories.  Claims 1-5 are drawn to a system for diagnosing dementia, which is within the four statutory categories (i.e. machine).  Claims 6-10 are drawn to a method for diagnosing dementia, which is within the four statutory categories (i.e. process).   Claims 11-15 are drawn to a program causing a computer to diagnose dementia, which is within the four statutory categories (i.e. manufacture). 

Prong 1 of Step 2A
Claim 1 recites: An automated computer system for accurately evaluating a memory of a user, that supplies a health service using body information of the user measured by a measurement instrument, the computer system comprising: 
a computer that includes an analysis unit analyzing a cognitive function of the user, wherein 
the computer includes a processor, a memory connected to the processor, and a network interface connected to the processor, 
the processor is connected to be accessible to a storage device that stores first body information which is the body information transmitted by the measurement instrument, and 
the analysis unit is configured to 
acquire the first body information and second body information which is body information presented by the measurement instrument and memorized by the user, 
execute a matching-determination process of determining whether the second body information matches the first body information, 
generate input action information which is information regarding an input action of the second body information by the user, 
register the first body information in the storage device in association with a result of the matching-determination process and the input action information, 
acquire histories of the result of the matching-determination process and the input action information from the storage device, -2- 7080089.1Applicant: HITACHI, LTD. Application No.: 16/224,431 
calculate a first error ratio based on the number of times the first body information different from the second body information in a first predetermined period which is a latest period, 
calculate a second error ratio based on the number of times the first body information different from the second body information in a second predetermined period, wherein the second predetermined period includes the histories and does not include the first predetermined period, 
calculate an error pattern based on the first error ratio and the second error ratio, 
calculate a first value of the input action information from the first predetermined period, 
calculate a second value of the input action information from the second predetermined period, 
calculate an action pattern based on the first value and the second value, 
calculate, from the action pattern, a first evaluation value for evaluating the cognitive function and a second evaluation value for evaluating the cognitive function, 
calculate a third evaluation value based on a change in the first evaluation value and the second evaluation value, 
calculate a comprehensive evaluation based on the error pattern and the third evaluation pattern, and 
evaluate the cognitive function of the user based on the comprehensive evaluation.  
cover the abstract ideas of a mathematical concept and/or a certain method of organizing human activity because they recite mathematical relationships, formulas, equations, and/or mathematical calculations (i.e. in this case the various calculations performed), and/or a mental process that a neurologist should follow when testing a patient for nervous system malfunctions (i.e. in this case, the steps of matching the received information, and the various evaluation/analysis steps culminating in an ultimate evaluation of the user’s cognitive functions represents a mental process followed by a healthcare provider), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea(s) are deemed “additional elements,” and will be discussed in further detail below.
Claims 6 and 11 are identical as the abstract idea for Claim 1, because the only difference between Claim 6 and Claim 1 is that Claim 6 recites a method, whereas Claim 1 recites a system, and the only difference between Claim 11 and Claim 1 is that Claim 11 recites a program executed on a computer, whereas Claim 1 recites a system.
Dependent Claims 2-5, 7-10, and 12-15 include other limitations, for example Claims 2-4, 7-9, and 12-14 recite additional steps pertaining to the input action information, Claims 5, 10, and 15 recite determining an outbreak risk of dementia, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 6, and 11.

Prong 2 of Step 2A
Claims 1-15 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a computer, an analysis unit, a processor, a memory, a network interface, a measurement instrument, and a storage device, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0017], [0025], [0032], and [0125]-[0127] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language of processing the user body information 
add insignificant extra-solution activity to the abstract idea – for example, the recitation of acquiring the first and second body information and histories, which amounts to mere data gathering, and/or recitation of acquiring the first and second body information from the measurement instrument and acquiring the histories from the storage device, which amounts to selecting a particular data source, see MPEP 2106.05(g).
Additionally, dependent Claims 2-5, 7-10, and 12-15 include other limitations, for example Claims 2-4, 7-9, and 12-14 recite additional steps pertaining to the input action information, Claims 5, 10, and 15 recite determining an outbreak risk of dementia, but do not include any additional elements beyond those already recited in independent Claims 1, 6, and 11, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-15 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Paragraphs [0025], [0032]-[0035], and [0125]-[0127] of the Specification discloses that the additional elements (i.e. the computing devices and the program code) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. acquiring data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives body information and historical data over a network interface;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of body information historical data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing body information and historical data in a database and/or electronic memory, and retrieving the body information and 
Dependent Claims 2-5, 7-10, and 12-15 include other limitations, for example Claims 2-4, 7-9, and 12-14 recite additional steps pertaining to the input action information, Claims 5, 10, and 15 recite determining an outbreak risk of dementia, but do not include any additional elements beyond those already recited in independent Claims 1, 6, and 11, and hence do not represent significantly more than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686